Exhibit CERTIFICATON OF PRINCIPAL FINANCIAL OFFICER Pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002 In connection with the filing with the Securities and Exchange Commission of the Quarterly Report of Hemagen Diagnostics, Inc. on Form 10-QSB for the period ending December 31, 2007, the (“Report”), I ,Catherine M. Davidson, certify, pursuant to 18 U.S.C. § 906 1350, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Catherine M.
